PNC Funds Institutional Shares Capital Opportunities Fund International Equity Fund Diversified Real Estate Fund Limited Maturity Bond Fund Total Return Bond Fund Maryland Tax-Exempt Bond Fund Tax-Exempt Limited Maturity Bond Fund National Tax-Exempt Bond Fund Supplement dated December 31, 2008 to the Prospectus dated September 30, 2008 THIS SUPPLEMENT CONTAINS NEW AND ADDITIONAL INFORMATION BEYOND THAT CONTAINED IN THE PROSPECTUS.IT SHOULD BE READ IN CONJUNCTION WITH THE PROSPECTUS.THE PROPSPECTUS IS BEING SUPPLEMENTED TO REFLECT THE TERMINATION OF THE AGREEMENT WITH THE SUB-ADVISER FOR THE LIMITED MATURITY BOND FUND AND THE TOTAL RETURN BOND FUND. Effective
